Ex 99.1 Harry Hagerty Joins Galaxy Gaming as Chief Financial Officer LAS VEGAS, May 03, 2017 (GLOBE NEWSWIRE) Galaxy Gaming, Inc. (OTC:GLXZ), the world's largest independent developer, manufacturer and distributor of casino table games and enhanced casino systems, announced today that Harry C. Hagerty has joined the Company in the position of Chief Financial Officer. In that capacity, Mr. Hagerty will be responsible for the all financial functions of the Company. In addition, Mr. Hagerty will oversee Compliance, IT and Human Resources.
